Mr. Chief Justice Magruder, dissenting: I do not concur in all that is said in this opinion, or in the conclusion reached by it. To say that, where the engineer of a railroad company is charged with recklessly and wantonly running over a person whom he sees upon the track, it is immaterial whether such engineer “had or had not reason to suppose that some person might be using the track as a path,” is to announce a doctrine, which is as much opposed to sound principles of law, as it is to enlightened sentiments of humanity.